Title: From Benjamin Franklin to the Baron de Holtzendorff, 5 December 1779
From: Franklin, Benjamin
To: Holtzendorff, Louis-Casimir, baron de


Sir
Passy Decr. 5. 79.
You desire from me an Ansr. to your Demand in writing. I can give you no other than that I have so often given you viva voce viz that if there is any thing justly due to you from the Congress, your Demand of Payment should be made to them, and not to me, who have no authority to pay their Debts without their Orders. I have at your Request forwarded your Memorials to America, and as yet have received no Answer.
Whenever the Congress would have me pay Money for them they have drawn Bills upon me for the Sums. You have no such Bills, and yet demand of me 6000 Livres. This appears to me very irregular and improper and what I can by no means comply with. I have the honour to be, sir, Y. m. o. & m. h. S.
B.F.
Baron Holtzendorff.
